DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.

 3.	Claims 1, 10-13, 15, 17-21, 25, 27 and 30-38 are pending.
Claims 12, 15, 25 and 34, drawn to non-elected inventions and non-elected species are withdrawn from examination.  
	Claims 1, 15, 30 and 31 have been amended.
	Claims 1, 10, 11, 13, 17-21, 27, 30-33 and 35-38 are examined on the merits with species, SEQ ID NO: 8 and interferon alpha 2a.
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The rejection of claims 1, 10, 11, 13, 17-21, 27, 30-33 and 35-38 under 35 U.S.C. 103 as being unpatentable over Uger, WO 2014/094122 A1 (published 26 June 2014/ IDS reference B18 submitted October 8, 2019), and further in view of Aktoudianakis et al., US 9,670,205 B2 (effectively filed March 4, 2015) is maintained.
	Applicants have amended the method claims to include SEQ ID NO: 5, thereby identifying the SIRP, see page 9, A. of the Remarks and Amendments to the Claims submitted August 30, 2021.  Applicants state “TTl-621 (SIRPFc) is a soluble fusion protein consisting of the CD47 binding domain of SIRPlinked to the Fc region of human lgG1.” And Trillium’s “TTl-621” SIRPFc product also comprises a SIRP portion of SEQ ID NO: 5 and an IgG1 Fc portion of SEQ ID NO: 2, corresponding to the SIRPFc having SEQ ID NO: 3. …See, e.g., Uger at pp. 5-8 and p. Fc comprised of a SIRP of SEQ ID NO: 5 - as specified in the amended claims - fused to an immunoglobulin Fc”, see 4th and 5th paragraphs on page 9 of the Remarks.  
	Applicants also reiterate the same arguments initially stated in Remarks submitted March 19, 2021, as well as July 29, 2021, wherein the secondary reference, Aktoudianakis does not cure the alleged deficiencies of Uger, see page 11 of Remarks.  Moreover, Applicants assert improper hindsight was used in establishing the instant rejection, see page 11 of the Remarks.  These arguments, Examples and Exhibit have been carefully considered once again, but fail to persuade. 
	Foremost, Exhibit 1 and its Figures, particularly Figure 3-Figure 5 are not discernable as to follow Applicants’ line of reasoning and arguments.  One of ordinary skill in the art cannot determine synergy, nor a conclusion of unexpected results if one cannot view a control evidencing these two characterizations.  There seems to be no evidence of administration of SIRPFc as a monotherapy or a proper control, wherein one of ordinary skill in the art would observe the difference or impact the addition of interferon-a2a allegedly provides, resulting in the alleged synergistic effect.   
	Furthermore, in response to Applicants’ argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Moreover, “[t]his modification of the primary reference in light of the secondary
reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).
Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). Moreover, it is clear the state of the art at the time of filing was replete with teachings of methods of treating cancer in both references, see both in their entirety.  In particular, Uger teaches “[t]he SIRPaFc protein can be administered alone…or in combination with any other agent useful in the treatment of the targeted indication”, i.e. CD47+ expressing cancers (see page 13, lines 3-17) and Aktoudianakis’ teaches implementing “…the compounds of this disclosure…in the treatment of cancers or tumors…” (see column 106-column 110).  The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.
+ disease cells, such as CD47+ cancer cells, see abstract; and page 10, lines 29-36.  CD47+ diseases include hematological cancers or cancers of the blood, “acute lymphocytic leukemia (ALL); acute myeloid leukemia (AML); chronic lymphocytic leukemia (CLL); chronic myelogenous leukemia (CML); myeloproliferative disorder/neoplasm (MPDS); and myelodysplastic syndrome”, as well as “…Hodgkin’s lymphoma, both indolent and aggressive non-Hodgkin’s lymphoma, Burkitt's lymphoma, and follicular lymphoma (small cell and large cell), among others. Myeloma may refer to multiple myeloma (MM), giant cell myeloma, heavy-chain myeloma, and light chain or Bence-Jones myeloma”, see page 2, lines 22-31; page 12, line 25- page 13, line 15; and page 26, section 5. 
The Fc within the SIRPalphaFc fusion protein may be “…the constant region of an IgG1 antibody or an IgG4 antibody”, see page 2, lines 5-10; page 6, lines 17-19; page 6, lines 25-34; page 8, lines 18-27.  The fusion protein is can be produced and dispensed in a single, unit dosage form, see page 10, line 29-page 11, line 6; and page 11, line 20-page 12, line 5. 
	Uger does not teach treating CD47+ expressing diseases with the administration of said SIRPalphaFc drug and macrophage stimulating agent, interferon alpha 2a. 
However, Aktoudianakis teaches treating hematological malignancies ALL, CLL, CML, multiple myeloma, myelodysplastic syndrome, Hodgkin’s lymphoma, non-Hodgkin’s lymphoma + expressing cancers are effectively treated, see both references in their entirety.
RESULT 1 from 8.align150.rag database.
BBI86184
ID   BBI86184 standard; protein; 345 AA.
XX
AC   BBI86184;
XX
DT   14-AUG-2014  (first entry)
XX
DE   Human SIRP alpha-Fc fusion protein, SEQ ID 3.
XX
KW   Immunoglobulin G1; SIRP alpha; Signal-regulatory protein alpha;
KW   Tyrosine phosphatase substrate 1; cancer; cell proliferation; cytostatic;
KW   fusion protein; growth; heavy chain constant region;
KW   hematological neoplasm; leukemia; protein production; protein therapy;
KW   recombinant protein; solid tumor; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1
FT                   /note= "Residue is not encoded by BBI86188"
FT   Region          2..345
FT                   /note= "Residues are encoded by BBI86188"
FT   Domain          2..107
FT                   /note= "Human SIRP alpha variant 2 IgV domain"
FT   Region          108..118
FT                   /note= "Linker"
FT   Region          119..345
FT                   /note= "Human IgG1 Fc region"
XX
CC PN   WO2014094122-A1.
XX
CC PD   26-JUN-2014.
XX
CC PF   17-DEC-2013; 2013WO-CA001046.
XX
PR   17-DEC-2012; 2012US-0738008P.
XX
CC PA   (TRIL-) TRILLIUM THERAPEUTICS INC.
XX
CC PI   Uger RA,  Slavova-Petrova PS,  Pang X;

DR   WPI; 2014-M19664/45.
DR   N-PSDB; BBI86188.
XX
CC PT   Use of human signal regulatory protein alpha fusion protein having 
CC PT   negligible complementarity determining agonism and negligible red blood 
CC PT   cell binding, to inhibit the growth or proliferation of disease cell.
XX
CC PS   Claim 6; SEQ ID NO 3; 44pp; English.
XX
CC   The present invention relates to a novel human signal regulatory protein 
CC   alpha (SIRP alpha) fusion protein (BBI86184, BBI86206 or BBI86207) which 
CC   is useful for inhibiting the growth and/or proliferation of a CD47+ 
CC   disease cell, where the disease cell is a cancer cell (preferably a 
CC   hematological cancer cell, a leukemia cell or a solid tumor cell). The 
CC   fusion protein having negligible CD47 agonism and negligible red blood 
CC   cell binding and it comprises a human SIRP alpha variant 2 immunoglobulin
CC   V (IgV) domain (BBI86182 or BBI86203) capable of binding to a human CD47 
CC   and a human IgG1 constant region (Fc) (BBI86183) or its variant (S228P) 
CC   (BBI86205) having an effector function. The invention further provides: 
CC   (1) a pharmaceutical composition comprising a carrier and the fusion 
CC   protein; (2) a DNA construct comprising a nucleotide sequence encoding 
CC   the fusion protein; (3) a host cell comprising the DNA construct of (2); 
CC   and (4) a method for producing the fusion protein by culturing the host 
CC   cell of (3). The fusion protein is useful for treating a cancer in a 
CC   subject. The present sequence is a fusion protein comprising the human 
CC   SIRP alpha variant 2 IgV domain corresponding to amino acids from 32-137 
CC   and a human IgG1 Fc region which is useful for inhibiting the growth 
CC   and/or proliferation of a CD47+ disease cell.
XX
SQ   Sequence 345 AA;

  Query Match             100.0%;  Score 1842;  DB 21;  Length 345;
  Best Local Similarity   100.0%;  
  Matches  345;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSDK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSDK 120

Qy        121 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGV 180

Qy        181 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 240

Qy        241 PREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 300

Qy        301 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 345
              |||||||||||||||||||||||||||||||||||||||||||||
Db        301 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 345









RESULT 2 from 5.rag database.
BBI86203
ID   BBI86203 standard; protein; 118 AA.
XX
AC   BBI86203;
XX
DT   14-AUG-2014  (first entry)
XX
DE   Human SIRP alpha variant 2 IgV domain (31-148), SEQ ID 22.
XX
KW   SIRP alpha; Signal-regulatory protein alpha;
KW   Tyrosine phosphatase substrate 1; cancer; cell proliferation; cytostatic;
KW   growth; hematological neoplasm; leukemia; protein production;
KW   protein therapy; recombinant protein; solid tumor; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014094122-A1.
XX
CC PD   26-JUN-2014.
XX
CC PF   17-DEC-2013; 2013WO-CA001046.
XX
PR   17-DEC-2012; 2012US-0738008P.
XX
CC PA   (TRIL-) TRILLIUM THERAPEUTICS INC.
XX
CC PI   Uger RA,  Slavova-Petrova PS,  Pang X;
XX
DR   WPI; 2014-M19664/45.
DR   GENBANK; CAA71403.1.
XX
CC PT   Use of human signal regulatory protein alpha fusion protein having 
CC PT   negligible complementarity determining agonism and negligible red blood 
CC PT   cell binding, to inhibit the growth or proliferation of disease cell.
XX
CC PS   Claim 2; SEQ ID NO 22; 44pp; English.
XX
CC   The present invention relates to a novel human signal regulatory protein 
CC   alpha (SIRP alpha) fusion protein (BBI86184, BBI86206 or BBI86207) which 
CC   is useful for inhibiting the growth and/or proliferation of a CD47+ 
CC   disease cell, where the disease cell is a cancer cell (preferably a 
CC   hematological cancer cell, a leukemia cell or a solid tumor cell). The 
CC   fusion protein having negligible CD47 agonism and negligible red blood 
CC   cell binding and it comprises a human SIRP alpha variant 2 immunoglobulin
CC   V (IgV) domain (BBI86182 or BBI86203) capable of binding to a human CD47 
CC   and a human IgG1 constant region (Fc) (BBI86183) or its variant (S228P) 
CC   (BBI86205) having an effector function. The invention further provides: 
CC   (1) a pharmaceutical composition comprising a carrier and the fusion 
CC   protein; (2) a DNA construct comprising a nucleotide sequence encoding 
CC   the fusion protein; (3) a host cell comprising the DNA construct of (2); 
CC   and (4) a method for producing the fusion protein by culturing the host 
CC   cell of (3). The fusion protein is useful for treating a cancer in a 
CC   subject. The present sequence is a human SIRP alpha variant 2 IgV domain 
CC   corresponding to amino acids from 31-148 which is useful for preparing 
CC   the fusion protein of the invention.
XX
SQ   Sequence 118 AA;

  Query Match             100.0%;  Score 609;  DB 21;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPS 118
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday and occasionally Saturday evening.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner




07 September 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643